DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-10 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 6, 7, 8, 9, 10, and 12-15, the use of the phrase “in particular” causes the claims to be indefinite.  It is unclear whether the limitations following the phrase are a limiting requirements of the claim or are merely non-limiting exemplary descriptions.  For purposes of analysis, the claims are treated as requiring all of the limitations following the phrase.
Regarding claims 10, 12 and 13, the use of the term “preferably” causes the claims to be indefinite because it is unknown whether the limitations following the term are merely optional, non-necessary, non-limiting limitations.  The claims are treated as meaning that the limitations are merely optional, non-necessary, and non-limiting.
Correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya US 6050860.  Regarding claim 1, Tsuchiya discloses an electrical connector 4 comprising:
	at least one base body (at lead line 4 in figure 1) with at least one contact portion (at lead line 6 in figure 1) and at least one connection portion 12, wherein the base body is formed from a sheet metal material, 
wherein the base body has at least one plug receptacle in the contact portion, wherein the base body has at least one latching arm (5, 7) for fastening the connector, 
wherein the latching arm is formed at least partially from a first layer 7 of the sheet metal material and a second layer 5 of the sheet metal material, and wherein the latching arm 
	the first layer and the second layer are inherently at least partially separated from each other when the latching arm is pivoted in the direction of the release position.  Note that Tsuchiya discloses 1) that the angle of inclination of arms 5 and 7 are the substantially equal and 2) that there is no gap between the arms.  Col. 3, lines 37-53.  Therefore, depressing arm 5 will result in a gap between arm 5 and arm 7.
Regarding claim 3, inherently, the first layer and the second layer are formed and arranged in such a way that a resistance force of the latching arm starting from the latching position against a deformation in the direction of the release position is lower than against a deformation in the opposite direction.  Deformation pressing arm 5 in the release direction does not create any force against arm 7 while deforming arm 5 upwardly will create a resistance force against arm 7.
Per claim 5, the first layer extends over part of the length of the latching arm, and the second layer extends over the entire length of the latching arm.
Per claim 8, when the latching arm is pivoted in the direction of the release position, the second layer is elastically deformed to a greater extent than the first layer, and when the latching arm is pivoted in the direction of the release position, only the second layer is elastically deformed because the initial angle of inclination of arms 5 and 7 are the substantially equal.  Col. 3, lines 37-53.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Aoki et al. US 9039447 (“Aoki”).  Regarding claim 2, to the extent that Tsuchiya does not explicitly state that the Tsuchiya terminal is made from folding a blank, the examiner takes Official notice that it was well known in the art to make such terminals as taught in Tsuchiya from folding a blank.  It would have been obvious to make the Tsuchiya terminal from folding a blank.  Tsuchiya does not explicitly show that the first layer and the second layer are folded over each other from opposite end sides of the blank, though it is implicit because there does not appear to be another way to practically reach the configuration shown in the figures.  
Aoki discloses a similar connector where the left wall (labeled LW below) is folded to make the outer top wall (labeled TW below) and the right wall (labeled RW) is folded to make the inner top wall (labeled ITW) and latching arm (labeled LA).  it would have been obvious to make the Tsuchiya connector in the same manner, the reason being that there does not appear to be another practical way to make the Tsuchiya connector as shown in the figures. 

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1852
    1431
    media_image3.png
    Greyscale

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Sato et al. US 6283802 (“Sato”).
Regarding claim 10, Tsuchiya discloses that the plug receptacle has at least one contact element 9.  Tsuchiya does not disclose that the contact element is inserted into at least one receiving slot.  Sato discloses a terminal where the contact element 7 is inserted into a receiving slot 6.  It would have been obvious to replace the Tsuchiya contact element 9 with a separate contact element received in a slot as taught in Sato.  The reason for doing so would have been to increase the contacting force against the inserted pin as was well known in the art (Sato, col. 1, lines 10-65).
Per claim 11, the Sato contact element (and the Tsuchiya contact element as well) has at least one contact arm that is deflectable against a spring force.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya and Sato in view of Smyk US 7241190.   Regarding claim 12, Sato does not specify that the contact arm includes a coating.  Smyk discloses a contact element 40 with contact arms, where the contact element is coated by plating with gold.  col. 5, lines 55-65.  It would have been obvious to plate (an additive manufacturing process) the Tsuchiya contact element, as modified by Sato, with a highly conductive metal as taught in Smyk.  The reason for doing so would have been to enhance conductivity of the contact element as was well known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, Sato, Smyk and Patton et al. US 4342498.  Tsuchiya does not disclose a protrusion opposite the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya and Sato in view of Myer et al. US 6062918.   Sato does not specify that the contact element is made of a different material.  Myer discloses receptacle contact 20 made of brass (col. 3, line 27) and spring contact element 40 made of stainless steel (col. 3, line 44).  It would have been obvious to make the Tsuchiya terminal out of conductive metals such as brass as taught in Myer and the separate contact element as set out above regarding claim 10 out of stainless steel as taught in Myer.   The reason for doing so would have been to improve the durability of the contact as was well known in the art (Myer col. 4, lines 40-50).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya.  Regarding claim 15, Tsuchiya discloses housing 2 for terminal 4.  To the extent that Tsuchiya does not explicitly disclose the housing containing a plurality of terminals, the examiner takes Official notice that it was well known in the art for housings such as taught in Tsuchiya to house multiple terminals 4.  It would have been obvious to form the Tsuchiya housing to do so.  The .
Allowable Subject Matter
Claims 4, 6, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that as set out above, claim 4 is interpreted as requiring that the first layer and the second layer have a curvature over their entire extension and claim 9 is interpreted as requiring that that the first layer and the second layer are connected to one another by a material bond at least one connecting point.   The claims are rejected under the art above under the interpretation that the limitations are merely optional or non-limiting.                                                                                                                                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROSS N GUSHI/Primary Examiner, Art Unit 2833